Title: From George Washington to John Paul Jones, 25 November 1785
From: Washington, George
To: Jones, John Paul



Sir,
Mount Vernon Novr 25th 1785

I have been honoured with your letter of the 18th of July from Paris enclosing certificates in favor of Captns Stack & Macarthy.
I pray you to be assured that I should have pleasure in doing justice to the merits of these Officers, and obliging you if the power of deciding lay with me. But, though I am in sentiment with the Gentlemen who have declared in favor of the pretensions of Captns Stack & Maccarthy’s right to become members of the Cincinnati, yet, in matters of opinion I have no authority to pronounce them such.
As French Officers, having borne Continental Commissions, my opinion is that their best mode would have been, to have got themselves admitted as members of State Society before the Kings edict, or order in Council took effect, for if I mistake not all Officers in the Service of France whose names are not particularly enumerated in that order are excluded thereby. This however is a matter of which they, or you, can be better ascertained of than I. At any rate nothing can be done in this Country until the next General Meeting; and that cannot happen in less than Eighteen months, and may be much longer delayed. I have the honor to be Sir Yr Most Obedt Hble Servt

Go: Washington

